DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No. 14/991,307 and 14/323,163, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The prior-filed applications do not provide adequate support to recite “a conductive carbon with polymer component” in claims 1, 9, and 17.
Further, the prior-filed applications do not provide adequate support to recite “wherein the at least one of the first and second layers comprises a piezoresistive material” in claims 4 and 12.
Therefore, claims 1-2, 4, 6-12, and 14-17 are not entitled to the earlier filing dates and thus have a filing date of 03 April 2017.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-2, 6-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Gruner et al. (US 2014/0042390 A1, “Gruner”) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), and Iowa State University (EE 432/532 Sheet resistance).
With respect to claims 1 and 8-9, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are conductive material and the first layer is an insulating material and wherein each of the first and second layers are no more than one tenth of the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0031], and [0034]). Hafiz defines “electrically conductive” as a material having a specific sheet resistance of less than 10 kΩ ([0021]). Thus, the second layer has a sheet resistance of less than 10 kΩ. Similarly, Hafiz discloses that the substrate has a sheet resistance of less than 10 kΩ ([0031]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]). Hafiz further discloses a biocompatible electrode that can be located adjacent tissue ([0075]).
Hafiz does not disclose wherein the second layer comprises conductive material with polymer component.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are embedded in a polymer binder such as polyvinylidene fluoride (PVDF) ([0075]). The graphene flakes in PVDF binder correspond to the conductive carbon flakes in polymer binder presently claimed.
Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Hafiz to be made from the graphene flakes in PVDF binder as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]).
While there is no explicit teaching from Hafiz in view of Gruner regarding the sheet resistance of the graphene flakes in PVDF binder, it is noted that Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 nanosheets in the layer. As evidenced by Peng, the sheet resistance of graphene is 1870 Ω/□ (abstract). As evidenced by Daniyan, the sheet resistance of TiO2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph) As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units Ω·m/m = Ω = Ω/□, and thus graphene has a sheet resistance of 1870 Ω (1.870 kΩ) and TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that 2 in polymer binder given the large amount of graphene and TiO2 present (95 wt%), and thus the graphene flakes, i.e. conductive carbon flakes, and TiO2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed.
Further, given that Hafiz discloses the substrate and the first and second layers are biocompatible ([0031]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate and the first and second layers of Hafiz in view of Gruner biocompatible in order to preserve the usefulness of Hafiz. Additionally, given that Hafiz discloses an electrode, i.e. conductive layer, that is able to be placed adjacent tissue, i.e. configured for direct tissue contact ([0075]), it would have been obvious to one of ordinary skill in the art to make any conductive layer, including the second layer, to be configured for direct tissue contact.
Alternatively, Hafiz in view of Gruner does not disclose that the second layer is configured for direct tissue contact. However, the recitation in the claims that the second layer is “configured for direct tissue contact” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and 
With respect to claims 2 and 10, Hafiz discloses wherein the substrate and first and second layers are biocompatible such that the layered structure is configured for implantation into the human body ([0031]).
With respect to claims 6 and 14, Hafiz discloses wherein the layered structure has a length defining first and second ends and wherein at least one of the first and second layers extends substantially the length of the layered structure and includes contact areas proximate to the first and second ends that are configured for attaching an electrically conducting contact ([0031] and Fig. 7).

    PNG
    media_image1.png
    358
    916
    media_image1.png
    Greyscale

With respect to claims 7 and 15, Hafiz discloses the thickness of at least one of the first and second layers is in a range from 0.05 µm to 10 µm ([0031]).
With respect to claim 16, Hafiz discloses wherein the layered structure further comprises a conductive layer (see contact area 160, which is filled with conductive 


    PNG
    media_image2.png
    218
    527
    media_image2.png
    Greyscale

With respect to claim 17, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are insulating material and the first layer is electrically conductive material (abstract, [0031]), wherein each of the first and second layers are no more than one tenth the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0034]). Hafiz defines “electrically conductive” to mean having a specific sheet resistance of less than 10 kΩ ([0021]) and discloses conductive polymers ([0029]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]).
Hafiz does not disclose wherein the first layer comprises a conductive carbon with polymer component.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are 
Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Hafiz to be made from the graphene flakes in PVDF binder as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]).
While there is no explicit teaching from Hafiz in view of Gruner regarding the sheet resistance of the graphene flakes in PVDF binder, it is noted that Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 nanosheets in the layer. As evidenced by Peng, the sheet resistance of graphene is 1870 Ω/□ (abstract). As evidenced by Daniyan, the sheet resistance of TiO2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph) As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units Ω·m/m = Ω = Ω/□, and thus graphene has a sheet resistance of 1870 Ω (1.870 kΩ) and TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that given the small amount of PVDF present, there would not be a substantial impact on the sheet resistance of the graphene flakes and TiO2 in polymer binder given the large 2 present (95 wt%), and thus the graphene flakes, i.e. conductive carbon flakes, and TiO2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed.
Hafiz in view of Gruner does not disclose wherein the second layer is configured for direct tissue contact. However, the recitation in the claims that the second layer is “configured for direct tissue contact” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Hafiz in view of Gruner discloses a layered structure as presently claimed, it is clear that the second layer of Hafiz in view of Gruner would be capable of performing the intended use, i.e. be configured for direct tissue contact, presently claimed as required in the above portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), and Iowa State University (EE 432/532 Sheet resistance), hereinafter “modified Hafiz”, as applied to claims 1 and 9 above, and further in view of Alvarez et al. (US 2012/0312102 A1, “Alvarez”).
With respect to claims 4 and 12, modified Hafiz does not teach wherein at least one of the first and second layers comprises a piezoresistive material.
Alvarez teaches wherein the first layer comprises a piezoresistive material (see piezoresistive composition 101 sandwiched between electrodes 102 and 103, [0007], [0147], Fig. 1 A-1 B). The piezoresistive material decreases in resistivity as a force is applied, enhancing the conductivity of the article ([0204]).

    PNG
    media_image3.png
    301
    566
    media_image3.png
    Greyscale

Modified Hafiz and Alvarez are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the first and second layers of modified Hafiz with the piezoresistive material of Alvarez in order to create a force sensor capable of reading Braille so as to verify the labeling on packaging containing active ingredients or components, such as medicaments or pharmaceuticals (Alvarez [0165]), which ensures that visually impaired individuals do not take incompatible medications at the same time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), and Iowa State University (EE 432/532 Sheet resistance), hereinafter “modified Hafiz”, as applied to claim 9 above and further in view of Crisp (US 2010/0069813 A1).
With respect to claim 11, modified Hafiz does not teach wherein the conductive flakes are oriented to overlap each other such that the conductive flakes maintain the conductivity of the layer even as the layered structure bends.
Crisp teaches conductive flakes oriented to overlap each other such that the conductive flakes maintain the conductivity of the layer even as the layered structure bends (Abstract, [0014], and [0024]).
Modified Hafiz and Crisp are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the first and second layers of Hafiz with the conductive flakes embedded in a polymer binder of Gruner which are oriented to overlap like those taught by Crisp in order to create an implantable medical device with improved fracture strength that maintains conductivity even as the device bends.
Claims 1-2, 6-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1, “Hafiz”) in view of Gruner et al. The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), Iowa State University (EE 432/532 Sheet resistance), Loftus (US 9,770,405 B1), and Olson et al. (US 2018/0036173 A1, “Olson”).
With respect to claims 1 and 8-9, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are conductive material and the first layer is an insulating material and wherein each of the first and second layers are no more than one tenth of the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0031], and [0034]). Hafiz defines “electrically conductive” as a material having a specific sheet resistance of less than 10 kΩ ([0021]). Thus, the second layer has a sheet resistance of less than 10 kΩ. Similarly, Hafiz discloses that the substrate has a sheet resistance of less than 10 kΩ ([0031]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]). Hafiz further discloses an electrode, i.e. conductive layer, which can be located adjacent tissue ([0075]).
Hafiz does not disclose wherein the second layer comprises conductive material with polymer component.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are embedded in a polymer binder such as polyvinylidene fluoride (PVDF) ([0075]). The graphene flakes in PVDF binder correspond to the conductive carbon flakes in polymer 
Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second layer of Hafiz to be made from the graphene flakes in PVDF binder as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]).
While there is no explicit teaching from Hafiz in view of Gruner regarding the sheet resistance of the graphene flakes in PVDF binder, it is noted that Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 nanosheets in the layer. As evidenced by Peng, the sheet resistance of graphene is 1870 Ω/□ (abstract). As evidenced by Daniyan, the sheet resistance of TiO2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph). As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units Ω·m/m = Ω = Ω/□, and thus graphene has a sheet resistance of 1870 Ω (1.870 kΩ) and TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that given the small amount of PVDF present, there would not be a substantial impact on the sheet resistance of the graphene flakes and TiO2 in polymer binder given the large 2 present (95 wt%), and thus the graphene flakes, i.e. conductive carbon flakes, and TiO2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed.
Further, given that Hafiz discloses an electrode, i.e. conductive layer, that is able to be placed adjacent tissue, i.e. configured for direct tissue contact ([0075]), it would have been obvious to one of ordinary skill in the art to make any conductive layer, including the second layer, to be configured for direct tissue contact.
Alternatively, Hafiz in view of Gruner does not disclose wherein the second layer is configured for direct tissue contact. However, the recitation in the claims that the second layer is “configured for direct tissue contact” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Hafiz in view of Gruner discloses a layered structure as presently claimed, it is clear that the second layer of Hafiz in view of Gruner would be capable of performing the intended use, i.e. be configured for direct tissue contact, presently claimed as required in the above portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
With respect to claims 2 and 10, Hafiz discloses wherein the substrate and first and second layers are biocompatible such that the layered structure is configured for implantation into the human body ([0031]).
With respect to claims 6 and 14, Hafiz discloses wherein the layered structure has a length defining first and second ends and wherein at least one of the first and second layers extends substantially the length of the layered structure and includes contact areas proximate to the first and second ends that are configured for attaching an electrically conducting contact ([0031] and Fig. 7).

    PNG
    media_image1.png
    358
    916
    media_image1.png
    Greyscale

With respect to claims 7 and 15, Hafiz discloses the thickness of at least one of the first and second layers is in a range from 0.05 µm to 10 µm ([0031]).
With respect to claim 16, Hafiz discloses wherein the layered structure further comprises a conductive layer (see contact area 160, which is filled with conductive material [0060-0062] and Fig. 7 below). Since contact area 160 is filled with conductive material, then it would have been obvious to one of ordinary skill in the art to choose any conductive material, including a conductive carbon with polymer component, as the conductive material in order to provide a layer with desired resistance.

    PNG
    media_image2.png
    218
    527
    media_image2.png
    Greyscale

With respect to claim 17, Hafiz discloses a layered structure comprising a substrate, a first layer over the substrate, and a second layer over the first layer, wherein the substrate and the second layer are insulating material and the first layer is electrically conductive material (abstract, [0031]), wherein each of the first and second layers are no more than one tenth the thickness of the substrate such that the layered structure substantially maintains the size and configuration of the substrate ([0028], [0034]). Hafiz defines “electrically conductive” to mean having a specific sheet resistance of less than 10 kΩ ([0021]) and discloses conductive polymers ([0029]). Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]).
Hafiz does not disclose wherein the first layer comprises a conductive carbon with polymer component.
Gruner teaches graphene flakes, which are made from carbon, possessing remarkable electronic properties ([0020]), i.e. are electrically conductive, and are embedded in a polymer binder such as polyvinylidene fluoride (PVDF) ([0075]). The graphene flakes in PVDF binder correspond to the conductive carbon flakes in polymer binder presently claimed. While there is no explicit teaching from Gruner that graphene 
Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first layer of Hafiz to be made from the graphene flakes in PVDF binder as taught by Gruner in order to provide a layer having improved fracture strength since graphene has a high fracture strength as noted by Gruner ([0020]).
While there is no explicit teaching from Hafiz in view of Gruner regarding the sheet resistance of the graphene flakes in PVDF binder, it is noted that Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 nanosheets in the layer. As evidenced by Peng, the sheet resistance of graphene is 1870 Ω/□ (abstract). As evidenced by Daniyan, the sheet resistance of TiO2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph) As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units Ω·m/m = Ω = Ω/□, and thus graphene has a sheet resistance of 1870 Ω (1.870 kΩ) and TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that given the small amount of PVDF present, there would not be a substantial impact on the sheet resistance of the graphene flakes and TiO2 in polymer binder given the large amount of graphene and TiO2 present (95 wt%), and thus the graphene flakes, i.e. 2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed.
Hafiz in view of Gruner does not disclose wherein the second layer is configured for direct tissue contact. However, the recitation in the claims that the second layer is “configured for direct tissue contact” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Hafiz in view of Gruner discloses a layered structure as presently claimed, it is clear that the second layer of Hafiz in view of Gruner would be capable of performing the intended use, i.e. be configured for direct tissue contact, presently claimed as required in the above portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity, “Peng”), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), EE 432/532 Sheet resistance), Loftus (US 9,770,405 B1), and Olson et al. (US 2018/0036173 A1), hereinafter “modified Hafiz”, as applied to claims 1 and 9 above, and further in view of Alvarez et al. (US 2012/0312102 A1, “Alvarez”).
With respect to claims 4 and 12, modified Hafiz does not teach wherein at least one of the first and second layers comprises a piezoresistive material.
Alvarez teaches wherein the first layer comprises a piezoresistive material (see piezoresistive composition 101 sandwiched between electrodes 102 and 103, [0007], [0147], Fig. 1 A-1 B). The piezoresistive material decreases in resistivity as a force is applied, enhancing the conductivity of the article ([0204]).

    PNG
    media_image3.png
    301
    566
    media_image3.png
    Greyscale

Modified Hafiz and Alvarez are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one of the first and second layers of modified Hafiz with the piezoresistive material of Alvarez in order to create a force sensor capable of reading Braille so as to verify the labeling on packaging containing active ingredients or components, such as medicaments or pharmaceuticals (Alvarez [0165]), which ensures that visually impaired individuals do not take incompatible medications at the same time.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hafiz et al. (US 2016/0005509 A1) in view of Gruner et al. (US 2014/0042390 A1) and the evidence provided by Peng et al. (The sheet resistance of graphene under contact and its effect on the derived specific contact resistivity), Daniyan et al. (Electrical Properties of Nano-TiO2 Thin Film Using Spin Coating Method, “Daniyan”), Iowa State University (EE 432/532 Sheet resistance), Loftus (US 9,770,405 B1), and Olson et al. (US 2018/0036173 A1), hereinafter “modified Hafiz”, as applied to claim 9 above and further in view of Crisp (US 2010/0069813 A1).
With respect to claim 11, modified Hafiz does not teach wherein the conductive flakes are oriented to overlap each other such that the conductive flakes maintain the conductivity of the layer even as the layered structure bends.
Crisp teaches conductive flakes oriented to overlap each other such that the conductive flakes maintain the conductivity of the layer even as the layered structure bends (Abstract, [0014], and [0024]).
Modified Hafiz and Crisp are analogous inventions in the field of small-scale electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the first and second layers of Hafiz with the conductive flakes embedded in a polymer binder of Gruner which are oriented to overlap like those taught by Crisp in order to create an implantable medical device with improved fracture strength that maintains conductivity even as the device bends.

Response to Arguments
Due to the amendment to claims 1, 9, and 17, Applicant’s claim for priority regarding the specific sheet resistance is acknowledged. However, the prior-filed applications do not provide adequate support to recite “a conductive carbon with polymer component” in claims 1, 9, and 17. Further, the prior-filed applications do not provide adequate support to recite “wherein the at least one of the first and second layers comprises a piezoresistive material” in claims 4 and 12. Therefore, claims 1-2, 4, 6-12, and 14-17 are not entitled to the earlier filing dates and thus have a filing date of 03 April 2017 as set forth above.
Due to the amendment to claims 1, 9, and 17, the 35 U.S.C. 112(a) rejections of claims 1-2, 4, 6-12, and 14-17 are withdrawn.
Applicant’s arguments filed 14 June 2021 have been fully considered but are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-2, 6-11, and 14-17 
Firstly, Gruner was not used to teach in the source, drain, and graphene flakes in PVDF binder, but was rather used to teach in the graphene flakes in PVDF binder only, and thus the source and drain would not be present when combined with Hafiz. Further, as evidenced by Loftus, graphene flakes are biocompatible (Col. 3, lines 51-53), and as evidenced by Olson, PVDF is biocompatible ([0031]). Thus, the conductive graphene flakes in PVDF binder of Gruner are biocompatible. Hafiz additionally discloses the substrate and the first and second layers are biocompatible ([0031]), and Hafiz further discloses a biocompatible electrode that can be located adjacent tissue ([0075]), and therefore, it would have been obvious to one of ordinary skill in the art to make any conductive layer, including the second layer, to be configured for direct tissue contact.
Alternatively, Hafiz in view of Gruner does not disclose that the second layer is configured for direct tissue contact. However, the recitation in the claims that the second layer is “configured for direct tissue contact” is merely an intended use. Applicant’s attention is drawn to MPEP 2111.02, which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, and further that the prior art structure is capable of performing the intended use. Given that Hafiz in view of Gruner discloses a layered structure as presently claimed, it is clear that the second layer of Hafiz in view of Gruner would be capable of 
In response to applicant's argument that Gruner is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Hafiz and Gruner are analogous inventions in the field of small-scale electronic devices, and one of ordinary skill in the art would apply the teachings of Gruner to the disclosure of Hafiz by providing a layer made from graphene flakes in PVDF binder, i.e. conductive carbon with polymer component, in order to provide a conductive layer having improved fracture strength (Gruner, [0020], which teaches graphene has a high fracture strength).
Applicant further argues
While the examiner acknowledges the article of Gruner is a semiconductor, Gruner was not used to teach the article, but was used to teach graphene flakes in PVDF binder, i.e. conductive carbon with polymer component. There would be no need for a redesign of Gruner, since Gruner’s article structure was not used. Gruner teaches the amount of PVDF binder is 5 wt% ([0080]), i.e. there is 95 wt% graphene and TiO2 nanosheets in the layer. As evidenced by Peng, the sheet resistance of graphene is 1870 Ω/□ (abstract). As evidenced by Daniyan, the sheet resistance of TiO2 nanosheets have a sheet resistance of 2230 Ω/□ (R-film, Table 2, page 19, 2nd column, 2nd paragraph). As evidenced by Iowa State, sheet resistance has the formula Rs = ρ/t, where Rs is sheet resistance, ρ is resistivity with units Ω·m, and t is thickness with units m (Iowa State, 2nd equation and 2nd paragraph); therefore, sheet resistance has units Ω·m/m = Ω = Ω/□, and thus graphene has a sheet resistance of 1870 Ω (1.870 kΩ) and TiO2 has a sheet resistance of 2230 Ω (2.230 kΩ). It is the examiner’s position that given the small amount of PVDF present, there would not be a substantial impact on the sheet resistance of the graphene flakes and TiO2 in polymer binder given the large amount of graphene and TiO2 present (95 wt%), and thus the graphene flakes, i.e. conductive carbon flakes, and TiO2 in PVDF binder would have a sheet resistance in a range that overlaps or falls within with that presently claimed and thus the graphene flakes in PVDF binder are conductive, not semiconductive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A RICE/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787